IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KARL R. JARVIS,1                              §
                                                  §   No. 105, 2020
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN19-01993
    DONNA MOLE and DAVID BAND,                    §   Petition No. 19-07069
                                                  §
           Respondents Below,                     §
           Appellees.                             §

                                Submitted: September 18, 2020
                                Decided:   November 12, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The petitioner below-appellant, Karl R. Jarvis (“the Former Step-

Grandfather”), filed this appeal from a Family Court order, dated February 21, 2020,

denying his petition for third-party visitation. For the reasons set forth below, we

affirm the Family Court’s judgment.

         (2)    The child (“the Child”), who was born in 2015, is the son of Donna

Mole (“the Mother”) and David Band (“the Father”). The Former Step-Grandfather



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
is the former husband of the Child’s maternal grandmother (“the Grandmother”).

The Mother and Child spent time at the residence of the Grandmother and Former

Step-Grandfather during their marriage and divorce proceedings.

      (3)   On March 8, 2019, the Former Step-Grandfather filed a petition for

third-party visitation. The Mother opposed the petition. After the Former Step-

Grandfather and the Mother failed to appear for mediation, the Family Court

dismissed the petition. The Former Step-Grandfather moved to reopen the matter,

alleging that he was hospitalized at the time of the mediation. The Family Court

granted the motion over the Mother’s objection.

      (4)   The Family Court held hearings on the Former Step-Grandfather’s

petition on November 8, 2019 and November 25, 2019. The Family Court heard

testimony from the Former Step-Grandfather, his daughter, the Mother, and the

Father. The Former Step-Grandfather presented testimony and evidence that he

spent substantial time with the Child while he and the Grandmother shared the same

residence, bought Christmas presents for the Child, set up a college fund for the

Child, and named the Child in his will. The Mother and the Father objected to

Former Step-Grandfather having visitation with the Child. They claimed he did not

previously have a substantial relationship with the Child. The Mother also objected

to visitation because the Former Step-Grandfather often called her dumb or stupid,

sometimes in the Child’s presence. According to the Former Step-Grandfather, he


                                        2
would tell the Mother that her actions were dumb or stupid. The Mother presented

evidence that the Former Step-Grandfather called the police multiple times between

May 2018 and January 2019 to have her removed from the residence he shared with

the Grandmother because she (and on one occasion the Child) was too noisy and she

was not supposed to stay there under a July 2018 Family Court order in the divorce

proceedings. In the calls, the Former Step-Grandfather said he could not speak with

the Mother or Grandmother.

      (5)   On February 21, 2020, the Family Court denied the Former Step-

Grandfather’s petition.   The Family Court found that that the Former Step-

Grandfather had a substantial and positive relationship with the Child, but that the

Former Step-Grandfather had not demonstrated, by clear and convincing evidence,

that the parents’ objections to visitation were unreasonable. This appeal followed.

      (6)   On appeal, the Former Step-Grandfather argues that the Family Court

erred by failing to analyze the best-interest factors under 13 Del. C. § 722 and by

determining that the Former Step-Grandfather did not meet his burden of proving,

by clear and convincing evidence, that the parents’ objections to visitation were

unreasonable.




                                         3
       (7)     This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 Factual

findings will not be disturbed on appeal unless they are clearly erroneous.4 To obtain

third-party visitation, the Former Step-Grandfather first had to establish he had a

substantial and positive prior relationship with the Child.5 Because the parents

objected to visitation, the Former Step-Grandfather also had to prove that: (i)

visitation was in the Child’s best interests under 13 Del. C. § 722;6 (ii) the parents’

objections were unreasonable by clear and convincing evidence; and (iii) visitation

would not substantially interfere with the parent/child relationship by a

preponderance of the evidence.7

       (8)     After concluding that the Former Step-Grandfather had shown he had

a substantial and positive previous relationship with the Child and that the parents’

testimony to the contrary was not credible, the Family Court held that the Former

Step-Grandfather had not shown, by clear and convincing evidence, that the parents’




2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Id.
5
  13 Del. C. § 2410(a)(1).
6
  13 Del. C. § 2412(a)(1). The best-interest factors include: (i) the wishes of the parents; (ii) the
wishes of the child; (iii) the interaction of the child with his parents, relatives and any other
residents of the household; (iv) the child’s adjustment to his home, school, and community; (v) the
mental and physical health of all individuals involved; (vi) past and present compliance of the
parents with their rights and responsibilities to their child; (vii) evidence of domestic violence; and
(viii) the criminal history of any party or resident of the household. 13 Del. C. § 722.
7
  13 Del. C. § 2412(a)(2)(d).
                                                  4
objections to visitation were unreasonable. The Former Step-Grandfather is correct

that the Family Court did not conduct a best-interest analysis under 13 Del. C. § 722.

According to the Family Court, this was “not a best interest analysis as to” the Child,

“and were that the case, the Court would likely reach a different conclusion.”8 If the

Family Court was suggesting that a consideration of the § 722 best-interest factors

is not part of the third-party visitation analysis, that would be erroneous.

       (9)    But we do not believe that is what the Family Court meant to suggest.

The Family Court laid out the appropriate standard for third-party visitation in its

order.9 The later reference to the best-interest analysis is better read as the Family

Court’s recognition—inartfully expressed—that it could not grant visitation unless

the Former Step-Grandfather satisfied all of the relevant criteria under § 2412.10

Even if the best-interest factors weighed in favor of the Former Step-Grandfather’s

petition as the Family Court suggested, the Family Court still could not grant

visitation unless the Former Step-Grandfather also showed, by clear and convincing

evidence, that the parents’ objections to visitation were unreasonable, and by a

preponderance of the evidence, that visitation would not substantially interfere with

the parents’ relationship with the Child.11 In other situations involving multi-



8
  Order at 15 (Del. Fam. Ct. Feb. 21, 2020).
9
  Id. at 12-13 & n.8.
10
   Grant v. Grant, 173 A.3d 1051, 1053 (Del. 2017) (“The court may grant third-party visitation
only if all three statutory requirements are met.”).
11
   13 Del. C. § 2412(a)(2)(d); Grant, 173 A.3d at 1057.
                                              5
element standards that a movant must satisfy to obtain relief, this Court has held that

it is unnecessary to consider all of the elements if one of the required elements is

unsatisfied.12

       (10) The Former Step-Grandfather contends that the absence of a best-

interest analysis deprived the Family Court of the necessary context to evaluate the

reasonableness of the parents’ objections to visitation, but the Family Court’s order

denying visitation rebuts this claim. In the order, the Family Court reviewed the

testimony and other evidence offered by the parties in support of their positions.

This evidence encompassed many of the best-interest factors, including the parents’

wishes, the interaction of the Child with his relatives, the mental and physical health

of the parties, and the parents’ criminal histories. The Family Court did not lack a

sufficient context to evaluate the parents’ objections to visitation.

       (11)      Finally, the Family Court did not err in concluding that the Former

Step-Grandfather failed to show, by clear and convincing evidence, that the parents’

objections to visitation were unreasonable.              In concluding that the Mother’s

objections to visitation were not clearly unreasonable, the Family Court recognized

the strained relationship between the Mother and the Former Step-Grandfather,

which included their inability to communicate with each other and the Former Step-


12
  See, e.g., State v. Reyes, 155 A.3d 331, 354-55 (Del. 2017) (recognizing that it was unnecessary
to consider two of three elements necessary for a Brady violation because the movant failed to
establish the third element of prejudice).
                                                6
Grandfather making negative comments to and about the Mother. This strained, or

one might say toxic, relationship, was further illustrated by the Former Step-

Grandfather’s calls to police, at least one of which was based on the Child crying

and was made at night when it was not in the Child’s best interest to be awoken and

removed from the home. The record supports the Family Court’s findings.

          (12) In dismissing the Family Court’s findings as insufficient to deny

visitation, the Former Step-Grandfather fails to acknowledge that he had the burden

of proving, by clear and convincing evidence, that the parents’ objections to

visitation were unreasonable. The Family Court did not err in concluding that he

did not meet this burden. “[T]o protect parents’ constitutional liberty interest [in

making decisions concerning the care of their children], courts must grant ‘special

weight’ to parents’ views on visitation and their children’s best interests.”13 Having

carefully considered the parties’ positions and the record on appeal, we conclude

that the Family Court’s denial of the Former Step-Grandfather’s petition for third-

party visitation should be affirmed.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura__________________
                                               Justice

13
     Grant, 173 A.3d at 1053 (quoting Troxel v. Granville, 530 U.S. 57, 69 (2000)).
                                                  7